                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   LOCALS 302 AND 612 OF THE                                CASE NO. C19-2062-JCC
     INTERNATIONAL UNION OF OPERATING
10
     ENGINEERS CONSTRUCTION INDUSTRY                          ORDER
11   HEALTH AND SECURITY FUND et al.,

12                             Plaintiffs,
            v.
13
     ALASKA INDUSTRIAL LLC, an Alaska
14
     limited liability company,
15
                               Defendant.
16

17

18          This matter comes before the Court on Plaintiffs’ motion for entry of default judgment
19   (Dkt. No. 9). Having thoroughly considered the motion and the relevant record, the Court FINDS
20   as follows:
21      1. Defendant was properly served in this matter on January 15, 2020 (Dkt. No. 5);
22      2. The Clerk entered an order of default against Defendant on January 22, 2020 (Dkt. No.
23          7);
24      3. Defendant has failed to appear or otherwise defend in this action; and
25      4. The factors set forth in Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986), support
26          granting default judgment in Plaintiffs’ favor.


     ORDER
     C19-2062-JCC
     PAGE - 1
 1          Accordingly, Plaintiffs’ motion for entry of default judgment (Dkt. No. 9) is GRANTED

 2   in its entirety. The Court hereby FINDS and ORDERS as follows:

 3      1. This action is properly within the jurisdiction of the Court and venue is proper;

 4      2. Defendant has contractual obligations to promptly and fully report for and pay

 5          contributions and dues to Plaintiffs on behalf of each of its employees who are members

 6          of the bargaining unit represented by Plaintiffs;

 7      3. Defendant specifically accepted Plaintiffs’ Trust Agreements and thereby agreed to pay

 8          the Health and Welfare Trust and the Pension Trust liquidated damages equal to 12
 9          percent of all delinquent and delinquently paid contributions (and 20 percent of all
10          delinquent and delinquently paid contributions to the Alaska Training Trust), or $25.00
11          per month, whichever is greater, and 12 percent annual interest accruing upon each
12          monthly contribution delinquency from the first day thereof until fully paid, as well as all
13          attorney fees and costs, which Plaintiffs incurred in the collection of Defendant’s unpaid
14          obligations;
15      4. Defendant failed to pay its contributions and dues for the period of October 2019 through
16          November 2019 for Account Number 02152 and for the period of October 2019 through
17          December 2019 for Account Number 02153;
18      5. Plaintiffs are AWARDED judgment against Defendant in the amount of $45,751.89,

19          consisting of:

20             a. $36,881.38 in unpaid contributions;

21             b. $2,512.88 in union dues;

22             c. $4,518.82 in liquidated damages;

23             d. $944.81 in prejudgment interest;

24             e. $429.00 in attorney fees; and

25             f. $465.00 in costs;

26      6. The portion of the judgment for unpaid contributions shall bear interest at the 12 percent


     ORDER
     C19-2062-JCC
     PAGE - 2
 1          per annum rate specified in the applicable trust agreements from the date of this judgment

 2          until paid in full, as allowed under 29 U.S.C. § 1132(g)(2); and

 3      7. The Clerk is DIRECTED to close this case.

 4          DATED this 6th day of March 2020.




                                                         A
 5

 6

 7
                                                         John C. Coughenour
 8                                                       UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-2062-JCC
     PAGE - 3
